Citation Nr: 1827826	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of left inguinal hernia, status post-surgical repair, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Adam Werner, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to September 1991 and March 2003 to February 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  Jurisdiction has since been transferred to New Orleans.

In his November 2013 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for October 2017.  Due to the absence of the Veteran's attorney, the hearing was rescheduled for December 2017.  However, the Veteran failed to appear for the scheduled hearing and did not request that it be rescheduled.  The Board therefore considers the Veteran's request for a Board hearing to be withdrawn.


FINDINGS OF FACT

1.  The Veteran's left inguinal hernia preexisted active duty service.

2.  In a May 2006 decision, the Veteran's claim for residuals of left inguinal hernia, status post-surgical repair was denied on the basis that it was not incurred in or aggravated by service.

3.  Evidence received since the May 2006 rating decision, the most recent final decision, is relevant to the basis for the denial of the prior claim for residuals of left inguinal hernia, status post-surgical repair.

4.  The evidence of record is in equipoise with regard to whether the Veteran's left inguinal hernia was aggravated by his second period of service.

5.  The Veteran has current residuals of the surgical repair of his left inguinal hernia. 


CONCLUSIONS OF LAW

1.  The May 2006 rating decision which denied entitlement to service connection for residuals of the surgical repair of a left inguinal hernia is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received since the May 2006 rating decision is new and material for purposes of reopening a claim for service connection for residuals of the surgical repair of a left inguinal hernia.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  Resolving all reasonable doubt in his favor, the Veteran has residuals of the surgical repair of his left inguinal hernia, which was aggravated by service.  38 U.S.C. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends; and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran is seeking entitlement to service connection for residuals of left inguinal hernia.  This claim was previously denied by a rating decision in May 2006 based on a determination that the evidence failed to show the left inguinal hernia was incurred in and/or caused or aggravated by military service.  The Veteran submitted a statement in June 2006 requesting a DRO hearing which was held in December 2006.  An SOC was issued in April 2009. The Veteran did not appeal and the decision became final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in May 2006 consisted of the following: service treatment records and a June 23, 2004, operative report from West Jefferson Medical Center.

Evidence before the DRO in April 2009 included: the Veteran's hearing testimony, VA treatment records, treatment records from the Ochsner Clinic, and responses from Decatur VAMC and the Naval Reserve Station in Algiers.

Evidence received since the rating decision includes VA treatment records, lay statements from the Veteran, a VA examination, and private medical opinions.

The Board finds the evidence submitted since May 2006 is new and material.  In-service incurrence or aggravation of a disease or injury is an element of service connection that was previously absent from the record.  The evidence added since then indicates that the condition was aggravated by the Veteran's service.  Thus, the new evidence addresses a previously unestablished fact necessary to substantiate the claim for service connection for residuals of a left inguinal hernia.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).

 "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the claimant has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner, supra; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims that his left inguinal hernia was aggravated during his second period of service due to the strenuous work he performed as a cargo specialist.

Here, a left inguinal hernia was noted at the Veteran's quadrennial service examination on March 12, 1989.  Service treatment records are silent with regard to complaints of and treatment for a left inguinal hernia.  An August 1991 separation examination contains the notation "normal exam."  The Veteran claimed to be in "perfect health" on a March 2003 pre-deployment examination.  When out-processing for term leave in January 2004, the Veteran did not report groin pain or related issues.  A March 2004 Report of Medical History on separation was similarly silent with regard to any reports of groin pain.

Post-service treatment records show the Veteran visited the emergency room on March 3, 2004, complaining of intermittent pain in the left groin that had been present for 21 days.  A reducible inguinal hernia was found on the left.  The Veteran underwent surgical repair of his left inguinal hernia in June 2004.  Post-service treatment records contain reports of continued pain in the surgical area.

In October 2009, the Veteran's private physician submitted a statement opining that the Veteran's left inguinal hernia was aggravated due to the strenuous work he did during his active duty tour in 2003 and 2004.  A May 2010 VA examiner diagnosed the Veteran with residuals of a left inguinal hernia and repair.  The examiner noted that it is possible that the Veteran aggravated his pre-existing hernia during his period of service, but the issue could not be resolved without resort to mere speculation.  The Veteran's private physician submitted an additional opinion in August 2010 which stated that the Veterans left inguinal hernia was aggravated due to the strenuous work he performed during his tour of active duty in the military from 2003 to 2004.

The evidence is in relative equipoise; in resolving all doubt in the Veteran's favor, the Board finds that his left inguinal hernia was aggravated by service and residuals of the repair are service-connected.

Indeed, though service treatment records show no evidence of aggravation, a VA treatment in March 2004, just 12 days after service separation, indicates the Veteran left inguinal hernia was aggravated by his service.  Medical opinions from the Veteran's private physician support this conclusion.  Thus, the evidence is in relative equipoise; the Board resolves all doubt in the Veteran's favor and service connection for residuals of left inguinal hernia is warranted


ORDER

New and material evidence has been received and the claim for entitlement to service connection for residuals of a left inguinal hernia is reopened and granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


